ALLOWANCE
Response to Amendment
The applicant’s amendment filed 07/05/2022 has been entered.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/22/2022 was filed and is being considered by the examiner.

Reasons for Allowance
Claim(s) 1 and 3-6 is/are allowed.
The following is an examiner's statement of reasons for allowance: 
The prior art taken as a whole does not show nor suggest a light source unit for use in a vehicle lamp, the light source unit characterized by comprising a translucent film on which light sources are mounted, and a lens that covers a film surface of the translucent film, wherein the lens includes a light collecting portion for allowing light from the light sources to enter the lens and a reflective portion for changing a direction of the light entering at the light collecting portion, wherein the translucent film and the lens are formed in strips, wherein the light sources are arranged in a row in a longitudinal direction of the translucent film, and wherein the light collecting portion and the reflective portion of the lens are formed as grooves that extend along the light sources in the longitudinal direction as specifically called for the claimed combinations.
The closest prior art, Robbins et al (US 2013/0027976 A1), does not include that the light collecting portion and the reflective portion of the lens are formed as grooves that extend along the light sources in the longitudinal direction as required by the claim and there is no motivation absent the applicant’s own disclosure, to modify the Robbins et al reference in the manner required by the claims. 
To clarify the allowance, Robbins et al fail to disclose that the light collecting portion and the reflective portion are formed as grooves. Such grooves are known in the art, such as in Gebauer (US 2015/0003092 A1)—however, the strip of Robbins et al is formed as a film which would required substantial reconstruction in order to incorporate the features of Gebauer. The Examiner lacks proper motivation is modifying Robbins et al, and where the preponderance of the evidence is in the applicant’s favor, the Examiner must allow.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E DUNAY whose telephone number is (571)270-1222. The examiner can normally be reached 7:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James (Jong-Suk) Lee can be reached on 571-272-7044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.E.D/Examiner, Art Unit 2875    


/JONG-SUK (JAMES) LEE/Supervisory Patent Examiner, Art Unit 2875